DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed May 11th, 2022 has been acknowledged.  By this amendment, claims 1 and 13 have been amended.  Accordingly, claims 1-20 are pending in the present application in which claims 1 and 13 are in independent form.  Applicant’s amendment to claims 1 and 13 had obviated the claim objections indicated in the previous office action.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 12, 13, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loechelt et al. (U.S. Pub. 2009/0096021) in view of Blanchard (U.S. Pub. 2005/0042830), both of record.
In re claim 1, Loechelt discloses a semiconductor device structure comprising: a semiconductor plug comprising: a substrate base 12 comprising a first dopant type (n-type silicon substrate) (see paragraph [0024] and fig. 1); a semiconductor layer 14 comprising a second dopant type (p-type) (see paragraph [0024] and fig. 1), the semiconductor layer 14 disposed on the substrate base 12 and having an upper surface; a trench etched into the semiconductor layer 14, the trench having a depth less than a thickness of the semiconductor layer 14 (see paragraph [0027] and fig. 1, notes that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), thus examiner tails to position that the bottom of the trench started from sidewalls of the p-type layer 26 and thus having a depth that is less than the thickness of the semiconductor layer 14, see fig. 1); and a doped region 23 (n-type doped layer) extending from one or more sides of the trench into the semiconductor layer; wherein the doped region 23 extends from a bottom surface of the trench in the semiconductor layer 14 and into the substrate base 12 (see paragraphs [0027]-[0028] and fig. 1, note that the doped region 23 extends from the bottom surface of the trench into the semiconductor layer 14 and into a top surface of the substrate base 12, see fig. 1).

    PNG
    media_image1.png
    576
    789
    media_image1.png
    Greyscale

	Loechelt is silent to wherein the doped region is a diffusion region.
	However, Blanchard discloses in a same field of endeavor, a semiconductor device structure comprising: a semiconductor plug 516 comprising: a substrate base 502 comprising a first dopant type; a semiconductor layer 501 comprising a second dopant type, the semiconductor layer 501 disposed on the substrate 502 and having an upper surface (see paragraph [0023] and figs. 4A-D); a trench 520 etched into the semiconductor layer 501, the trench 501 having a depth less than a thickness of the semiconductor layer 501 (see paragraph [0023] and fig. 4A); and a diffusion region 512 extending from one or more sides of the trench 520 into the semiconductor layer 501; wherein the diffusion region 512 extends from a bottom surface of the trench 520 in the semiconductor layer 501 (see paragraph [0025] and figs. 4A-D).
	
    PNG
    media_image2.png
    379
    640
    media_image2.png
    Greyscale

	Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Blanchard into the semiconductor device structure of Loechelt in order to enable a diffusion region to be provided in the semiconductor device structure of Loechelt because in doing so a voltage sustaining region in the power semiconductor device can be obtain (see Abstract of Blanchard).  Additionally, based on the teaching of Blanchard, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known technique for forming the diffused region Blanchard into the semiconductor device structure of Loechelt because it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to form the diffused region either by ion implanting dopants at an angle into the trench, epitaxial growing the diffused region, or by forming a dopant source layer in the trench and performing annealing to drive-in the dopant of the dopant source layer into the semiconductor layer to form the diffused region.  Therefore, it is respectfully submitted that one of ordinary skill in the art may choose the diffusion technique over ion implantation technique or epitaxial grown technique because diffusion creates no damage to the substrate and batch fabrication is also possible to lower the cost and increase throughput.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Additionally, note that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.  When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP § 2113.  Thus, in the instant case, Loechelt teaches a semiconductor device that appears to be the same to that of the Applicants’ claimed invention, the semiconductor device set forth in a product-by-process claim although the diffused region may be formed by the different processes (i.e., ion implanting dopants at an angle or epitaxial grown into the trench versus forming a dopant source layer in the trench and performing annealing to drive-in the dopant of the dopant source layer into the semiconductor layer to form the diffused region.  
In re claim 4, as applied to claim 1 above, Loechelt in combination with Blanchard discloses wherein the semiconductor plug further comprises: fill material, disposed within the trench (element 26/27 in fig. 1 of Loechelt and element 516 in fig. 4C of Blanchard).
In re claim 5, as applied to claim 1 above, Loechelt in combination with Blanchard discloses wherein the fill material 516 is polysilicon or doped silicon (see paragraph [0026] and fig. 4C of Blanchard).
In re claim 6, as applied to claim 1 above, Loechelt in combination with Blanchard discloses wherein the semiconductor plug has a uniform width (see fig. 1 of Loechelt and fig. 4C of Blanchard).
In re claim 7, as applied to claim 6 above, Loechelt in combination with Blanchard discloses wherein the semiconductor plug, including the diffusion region, has a width of 3 μm-6 μm (see paragraph [0040] of Loechelt, note that, the semiconductor plug has a width of about 3.0 µm to about 5.0 µm).  
In re claim 8, as applied to claim 1 above, Loechelt in combination with Blanchard discloses wherein the one or more sides of the semiconductor plug extend at an angle between 80° and 100° from a surface of the substrate base (see fig. 1 of Loechelt).
In re claim 9, as applied to claim 1 above, Loechelt in combination with Blanchard are silent to wherein the semiconductor layer has a depth of 5 μm-10 μm.
However, Loechelt discloses that the semiconductor layer 14 has a depth (thickness) of about 40 µm (see paragraph [0024]) and Blanchard discloses that the semiconductor layer 501 has a depth of about 15-50 µm (see paragraph [0023]).  Therefore, based on the teaching of Loechelt and Blanchard, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to optimize the depth of the semiconductor in the semiconductor device structure of Loechelt to be about 5 μm-10 μm since it is respectfully submitted that there is no evidence indicating that depth of the semiconductor layer is critical and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
In re claim 10, as applied to claim 1 above, Loechelt in combination with Blanchard discloses wherein the semiconductor plug comprises a first semiconductor plug, further comprising: at least one additional semiconductor plug adjacent the first semiconductor plug so as to form a semiconductor plug assembly, wherein the semiconductor plug assembly comprises the second dopant type (see paragraph [0027] and fig. 1 of Loechelt, note that the adjacent semiconductor plug comprises the second dopant type 26).
In re claim 12, as applied to claim 1 above, Loechelt in combination with Blanchard discloses wherein the semiconductor device structure further comprising: a surface feature 19 disposed on the upper surface of the semiconductor layer 14 (see paragraph [0025] and fig. 1 of Loechelt).
In re claim 13, Loechelt discloses a semiconductor device structure comprising: a semiconductor plug comprising: a substrate base 12 comprising a first dopant type (n-type silicon substrate) (see paragraph [0024] and fig. 1); a semiconductor layer 14 comprising a second dopant type (p-type) (see paragraph [0024] and fig. 1), the semiconductor layer 14 disposed on the substrate base 12 and having an upper surface; a trench 122 etched into the semiconductor layer 14, the trench 122 having a depth greater than a thickness of the semiconductor layer 14 (see paragraph [0040] and fig. 2); and a doped region 23 extending from one or more sides of the trench into the semiconductor layer 14; wherein the doped region 23 extends from a bottom surface of the trench 122 and into the substrate base 12 (see paragraph [00227] and fig. 1).
	Loechelt is silent to wherein the doped region is a diffusion region.
	However, Blanchard discloses in a same field of endeavor, a semiconductor device structure comprising: a semiconductor plug 516 comprising: a substrate base 502 comprising a first dopant type; a semiconductor layer 501 comprising a second dopant type, the semiconductor layer 501 disposed on the substrate 502 and having an upper surface (see paragraph [0023] and figs. 4A-D); a trench 520 etched into the semiconductor layer 501, the trench 501 having a depth less than a thickness of the semiconductor layer 501 (see paragraph [0023] and fig. 4A); and a diffusion region 512 extending from one or more sides of the trench 520 into the semiconductor layer 501; wherein the diffusion region 512 extends from a bottom surface of the trench 520 in the semiconductor layer 501 (see paragraph [0025] and figs. 4A-D).
	Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Blanchard into the semiconductor device structure of Loechelt in order to enable a diffusion region to be provided in the semiconductor device structure of Loechelt because in doing so a voltage sustaining region in the power semiconductor device can be obtain (see Abstract of Blanchard).  Additionally, based on the teaching of Blanchard, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known technique for forming the diffused region Blanchard into the semiconductor device structure of Loechelt because it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to form the diffused region either by ion implanting dopants at an angle into the trench, epitaxial growing the diffused region, or by forming a dopant source layer in the trench and performing annealing to drive-in the dopant of the dopant source layer into the semiconductor layer to form the diffused region.  Therefore, it is respectfully submitted that one of ordinary skill in the art may choose the diffusion technique over ion implantation technique or epitaxial grown technique because diffusion creates no damage to the substrate and batch fabrication is also possible to lower the cost and increase throughput.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Additionally, note that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.  When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP § 2113.  Thus, in the instant case, Loechelt teaches a semiconductor device that appears to be the same to that of the Applicants’ claimed invention, the semiconductor device set forth in a product-by-process claim although the diffused region may be formed by the different processes (i.e., ion implanting dopants at an angle or epitaxial grown into the trench versus forming a dopant source layer in the trench and performing annealing to drive-in the dopant of the dopant source layer into the semiconductor layer to form the diffused region.  
In re claim 16, as applied to claim 13 above, Loechelt in combination with Blanchard discloses wherein the semiconductor plug further comprises: fill material, disposed within the trench, wherein the fill material 516 is polysilicon or doped silicon (see paragraph [0026] and fig. 4C of Blanchard).
In re claim 17, as applied to claim 13 above, Loechelt in combination with Blanchard discloses wherein the one or more sides of the semiconductor plug extend at an angle between 80° and 100° from a surface of the substrate base (see fig. 1 of Loechelt) but is silent to wherein the semiconductor layer has a depth of 5 μm-10 μm.
However, Loechelt discloses that the semiconductor layer 14 has a depth (thickness) of about 40 µm (see paragraph [0024]) and Blanchard discloses that the semiconductor layer 501 has a depth of about 15-50 µm (see paragraph [0023]).  Therefore, based on the teaching of Loechelt and Blanchard, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to optimize the depth of the semiconductor in the semiconductor device structure of Loechelt to be about 5 μm-10 μm since it is respectfully submitted that there is no evidence indicating that depth of the semiconductor layer is critical and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
In re claim 18, as applied to claim 13 above, Loechelt in combination with Blanchard discloses wherein the semiconductor plug comprises a first semiconductor plug, further comprising: at least one additional semiconductor plug adjacent the first semiconductor plug so as to form a semiconductor plug assembly, wherein the semiconductor plug assembly comprises the second dopant type (see paragraph [0027] and fig. 1 of Loechelt, note that the adjacent semiconductor plug comprises the second dopant type 26).
In re claim 20, as applied to claim 13 above, Loechelt in combination with Blanchard discloses wherein the semiconductor device structure further comprising: a surface feature 19 disposed on the upper surface of the semiconductor layer 14 (see paragraph [0025] and fig. 1 of Loechelt).
Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loechelt et al. (U.S. Pub. 2009/0096021) in view of Blanchard (U.S. Pub. 2005/0042830), as applied to claims 1 and 13 above, respectively, and further in view of Yang et al. (U.S. Pub. 2015/0061007), all of record.
In re claims 2 and 14 as applied to claims 1 and 13 above, respectively, Loechelt and Blanchard are silent to wherein the semiconductor plug comprises the first dopant type  further comprising: a first device disposed in a first region of the substrate, the first device being at least partially disposed within the semiconductor layer; and a second device disposed in a second region of the substrate, the second device being at least partially disposed within the semiconductor layer; wherein the first region is laterally displaced from the second region and wherein the semiconductor plug is disposed between the first device and second device and electrically isolates the first device from the second device.
However, Yang discloses in a same field of endeavor, a semiconductor device structure, including, inter-alia, wherein the semiconductor plug comprises the first dopant type further comprising: a first device (1600 on the left side) disposed in a first region of the substrate, the first device being at least partially disposed within the semiconductor layer 900; and a second device (1600 on the right side) disposed in a second region of the substrate, the second device being at least partially disposed within the semiconductor layer 900; wherein the first region is laterally displaced from the second region and wherein the semiconductor plug 1400 is disposed between the first device and second device and electrically isolates the first device from the second device (see paragraphs [0031]-[0034] and figs. 16-17).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to incorporate the teaching of Yang into the semiconductor device structure of Loechelt in order to enable wherein the semiconductor plug comprises the first dopant type  further comprising: a first device disposed in a first region of the substrate, the first device being at least partially disposed within the semiconductor layer; and a second device disposed in a second region of the substrate, the second device being at least partially disposed within the semiconductor layer; wherein the first region is laterally displaced from the second region and wherein the semiconductor plug is disposed between the first device and second device and electrically isolates the first device from the second device in Loechelt to be formed because in doing so a high-voltage super junction device can be obtain (see Abstract of Yang).
Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loechelt et al. (U.S. Pub. 2009/0096021) in view of Blanchard (U.S. Pub. 2005/0042830), as applied to claims 1 and 13 above, respectively, and further in view of Zundel (U.S. Pub. 2012/0319761), all of record.
In re claims 3 and 15 as applied to claims 1 and 13 above, respectively, Loechelt in combination with Blanchard discloses wherein the semiconductor plug comprises the second dopant type (note that, layer 26 is a p-type layer, see paragraph [0027] and fig. 1 of Loechelt); the semiconductor layer 14 has a first concentration of the second dopant type (see paragraph [0024] and fig. 1 of Loechelt); the semiconductor plug has a second concentration of the second dopant type (see paragraph [0027] and fig. 1 of Loechelt).
However, Loechelt and Blanchard are silent to wherein the second concentration is greater than the first concentration.
However, Zundel discloses a semiconductor device structure including, inter-alia, a semiconductor plug made of highly doped polysilicon (see paragraph [0050]).
Therefore, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Loechelt reference with the feature as taught by Zundel to enable wherein the semiconductor plug has a second concentration of the second dopant type, and wherein the second concentration is greater than the first concentration in Loechelt to be formed because in doing so would improve avalanche breakdown characteristics of the semiconductor device (see paragraph [0001] of Zundel).
Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loechelt et al. (U.S. Pub. 2009/0096021) in view of Blanchard (U.S. Pub. 2005/0042830) and Yang et al. (U.S. Pub. 2015/0061007), as applied to claims 2 and 14 above, respectively, and further in view of Zundel (U.S. Pub. 2012/0319761), all of record.
In re claims 11 and 19, as applied to claims 2 and 14 above, respectively, Loechelt discloses wherein the semiconductor plug comprises a first semiconductor plug comprising the first dopant type (n-type layer 23) (see paragraph [0027] and fig. 1 of Loechelt) and being formed within a first region, the semiconductor device structure further comprising: a second semiconductor plug comprising the second dopant type (p-type layer 26) (see paragraph [0027] and fig. 1 of Loechelt), wherein: the semiconductor layer 14 has a first concentration of the second dopant type (see paragraph [0024] and fig. 1 of Loechelt), and the second semiconductor plug is formed within a second region, the second region being laterally displaced from the first region (see fig. 1 of Loechelt).
However, Loechelt is silent to wherein the second semiconductor plug has a second concentration of the second dopant type greater than the first concentration.
However, Zundel discloses a semiconductor device structure including, inter-alia, a semiconductor plug made of highly doped polysilicon (see paragraph [0050]).
Therefore, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Loechelt reference with the feature as taught by Zundel to enable wherein the second semiconductor plug has a second concentration of the second dopant type, and wherein the second concentration is greater than the first concentration in Loechelt to be formed because in doing so would improve avalanche breakdown characteristics of the semiconductor device (see paragraph [0001] of Zundel).
	Response to Applicants’ Amendment and Arguments
Applicant's arguments filed May 11th, 2022 have been fully considered but they are not persuasive. 
With respect to independent claim 1, and similarly to independent claim 13, Applicants contend that fig. 2 of Loechelt shows the initial step in the formation of device 10 which shown its completed state in fig. 1.  Applicants further state that as seen in fig. 2, trenches 122 extends to a depth below the bottom surface of layer 14 and into the substrate 12 and the trenches are then filled with various layers 23, 24, 26, 27.  Therefore, Applicants argue that Loechelt does not teach wherein the trench does not extend into substrate 12.  With respect to Blanchard, Applicants contend that Blanchard only teaches that the p-type dopant diffuses into epitaxial layer 501 but fails to teach that the p-type dopant also diffuses into the substrate 502.  Applicants conclude that the Loechelt in combination with Blanchard does not teach the limitations of the trench having a depth less than a thickness of the semiconductor layer and wherein the diffusion region extends from a bottom surface of the trench in the semiconductor layer and into the substrate base.
It is respectfully submitted that Applicants’ above arguments are not persuasive because Applicants argue against the references individually and it is respectfully submitted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the primary reference, Loechelt discloses a semiconductor device including, inter-alia, a semiconductor plug comprising a substrate base 12 (see paragraph [0024] and figs. 1-2) (which is an n-type silicon substrate); a semiconductor layer 14 (which is a p-type semiconductor layer) (see paragraph [0024] and figs. 1-2), the semiconductor layer 14 disposed on the substrate base 12 and having an upper surface; a trench located in the semiconductor layer 14, the trench having a depth less than a thickness of the semiconductor layer 14 (see paragraph [0027] and fig. 1, note that the claims are given the broadest reasonable interpretation (In re Hyatt, 211 F. 3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), thus examiner tails to position that the bottom of the trench started from sidewalls of the p-type layer 26 and thus having a depth that is less than the thickness of the semiconductor layer 14, see marked-up version of fig. 1 below); and a doped region 23 (which is an n-type doped layer) extending from one or more sides of the trench into the semiconductor layer 14; and wherein the doped region 23 further extends from a bottom surface of the trench in the semiconductor layer 14 and into the substrate base 12 (see paragraphs [0027]-[0028] and fig. 1, note that the doped region 23 extends from the bottom surface of the trench into the semiconductor layer 14 and into a top surface of the substrate base 12, see fig. 1).

    PNG
    media_image3.png
    775
    843
    media_image3.png
    Greyscale

In view of the above, Loechelt teaches a semiconductor device that is structural similar to that of Applicants’ claimed invention.  Note that, when the claimed invention and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  Thus, Loechelt specifically shows in fig. 1 that the trench is defined by sidewalls of the p-type layer 26 and having a depth that is less than the thickness of the semiconductor layer 14 and a doped region 23 that extending from sides of the trench into the semiconductor layer 14 and the doped region 23 extends from a bottom surface of the trench into the substrate base 12 (see marked-up version of fig. 1 above).
Although, Loechelt is silent to the phrase “diffusion region” as recited in the claimed invention.  However, the secondary reference, Blanchard discloses in a same field of endeavor, a semiconductor device structure including, inter-alia, a semiconductor plug 516 comprising a substrate base 502 comprising a first dopant type; a semiconductor layer 501 comprising a second dopant type, the semiconductor layer 501 disposed on the substrate 502 and having an upper surface (see paragraph [0023] and figs. 4A-D); a trench 520 etched into the semiconductor layer 501, the trench 501 having a depth less than a thickness of the semiconductor layer 501 (see paragraph [0023] and fig. 4A); and a diffusion region 512 extending from one or more sides of the trench 520 into the semiconductor layer 501; wherein the diffusion region 512 extends from a bottom surface of the trench 520 in the semiconductor layer 501 (see paragraph [0025] and figs. 4A-D).  Note that, Blanchard also teaches the trench 520 having a depth that is less than the thickness of the semiconductor layer 501 (see marked-up version of fig. 4B below) and specifically disclose in (paragraph [0025] and fig. 4B) that a diffusion step is performed so as to cause the p-type dopant to be diffuse from the trench 520 into the surrounding semiconductor layer 501 to create the diffusion region 512.  Specifically, Blanchard teaches that, the trench depth, the dopant dose and the magnitude and duration of the diffusion process should be selected to achieve the desired degree of charge compensation (see paragraph [0025]). 
 
    PNG
    media_image4.png
    571
    826
    media_image4.png
    Greyscale

	Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Blanchard into the semiconductor device structure of Loechelt in order to enable a diffusion region to be formed in the semiconductor layer of Loechelt.  Since Blanchard also teaches that the dopant dose and the magnitude and duration of the diffusion process can be selected to achieve a desired result, one of ordinary skill in the art would look into the well-known technique as taught by Blanchard for obtaining a diffusion region in the semiconductor device of Loechelt.  Further, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art because Loechelt and Blanchard teaches that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results (a trench having a depth less than a thickness of the semiconductor layer and a diffusion region extends from a bottom surface of the trench in the semiconductor layer and into the substrate base) to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Therefore, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to apply the well-known technique for forming the diffused region as taught by Blanchard into the semiconductor device structure of Loechelt because it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to form the diffusion region either by ion implanting dopants at an angle into the trench, epitaxial growing the diffused region, or by forming a dopant source layer in the trench and performing annealing to drive-in the dopant of the dopant source layer into the semiconductor layer to form the diffused region.  Therefore, it is respectfully submitted that one of ordinary skill in the art may choose the diffusion technique over ion implantation technique or epitaxial grown technique because diffusion creates no damage to the substrate and batch fabrication is also possible to lower the cost and increase throughput.  
Additionally, note that, the phrase “diffusion region” appears to be that of a product-by-process limitation and thus it is respectfully submitted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.  When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP § 2113.  Thus, in the instant case, Loechelt teaches a semiconductor device that appears to be the same to that of the Applicants’ claimed invention, the semiconductor device set forth in a product-by-process claim although the diffused region may be formed by the different processes (i.e., ion implanting dopants at an angle or epitaxial grown into the trench versus forming a dopant source layer in the trench and performing annealing to drive-in the dopant of the dopant source layer into the semiconductor layer to form the diffused region.  
In response to Applicants’ further argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Loechelt and Blanchard were used as a teaching or suggestions of what was known in the arts regarding a trench formed in the semiconductor layer having a depth that is less than a thickness of the semiconductor layer and that a diffusion region formed in the semiconductor layer that extends from a bottom surface of the trench into the substrate base.  Thus, Loechelt and Blanchard in combination teaches each and every claimed feature and all the limitations of the claimed invention.
For this reason, it is respectfully submitted that the rejection is proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mallikarjunaswamy et al.	U.S. Patent 9,698,237	Jul. 4, 2017.
Wisotzki et al.		U.S. Pub. 2017/0178947	Jun. 22, 2017.
Izumi				U.S. Patent 8,692,308	Apr. 8, 2014.
Hawe et al.			U.S. Patent 8,377,757	Feb. 19, 2013.
Anderson et al.		U.S. Patent 8,343,836	Jan. 1, 2013.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892